COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00325-CV


SAMOTTA RICHARDSON                                                   APPELLANT

                                         V.

MARKOS S. WODAJO                                                       APPELLEE


                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-259343-12

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On September 19, 2014, we denied appellant’s “Response To Late Brief

Notice,” which we liberally construed as a motion for extension of time based on

repeated requests from appellant that this court has already denied. We stated

that if appellant’s brief is not filed in this court by Monday, September 29, 2014,

this appeal may be dismissed for want of prosecution. See Tex. R. App. P.

38.8(a)(1). We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 23, 2014




                                    2